DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.


Response to Amendment
Claims 1-3 and 12-15 have been amended.
Claim 11 has been canceled.
Claims 1-10 and 12-20 remain pending in this application.

Drawings
The drawings filed on 04/16/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

The drawings are objected to because FIG. 4 is lacking the label for arrow 151 as described on page 18 of the Specificatio.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Please amend the last sentence of the second paragraph on page 18 as follows:
“Arrow 151 may denote the creation of the snapshot 124a of the TLU 122a where snapshot 124a may be created, for example, on-demand or based on a schedule.”  
Authorization for this examiner’s amendment was given in an interview with Anne Saturnelli, Registration No. 41290  on 05/27/2021.

Allowable Subject Matter
Claims 1-10, and 12-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:
For independent claims 1, 12, and 13: “… creating a first snapshot of a primary file system at a first point in time, wherein the first snapshot of the primary file system is a read-write snapshot created on an associated logical device used internally within a block server, wherein the associated logical device used internally within the block server is exported as an associated target device that is mounted as a read-only checkpoint file system denoting a logical version of the primary file system at the first point in time;” and …
“creating a second snapshot of the first snapshot of the primary file system at the first point in time; exporting the second snapshot as a first target device; mounting the first target device as a read-write checkpoint file system that denotes a logical version of the primary file system at the first point in time;
performing file system consistency processing that corrects metadata inconsistencies of the read-write checkpoint file system corresponding to the second snapshot of the first snapshot of the primary file system;…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang (US 8301602 B1) describes techniques for correcting at least some inconsistencies in a file system accessed by a client, while maintaining the file system online. A file system checking utility is executed to detect and create corrections for inconsistencies and the file system is updated to include at least some corrections. It teaches read/write snapshot 430 and read-only snapshot 440 in FIG. 8, where a user can choose to read from or restore the primary 
Adkins (US 2005/0182797 A1) teaches method, apparatus, and computer instructions for managing data in a file system in a data processing system. A request to modify a data block in the file system is detected during file system recovery time. In response to detecting the request, metadata is written to describe the data block into a snapshot image. The data is copied for the data block in the file system to the snapshot image. The data block is modified in the file system after the data is copied into the snapshot image. A file system check looks at all of the file system metadata and determines if any inconsistencies are present in the file system metadata and can determine how to repair the file system metadata. The fsck code can either remove the file system object or attempt to repair the file system object's metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114